7 F.3d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerome E. DANIEL, Defendant-Appellant.
No. 93-3219.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1993.

Before:  KEITH, NELSON and RYAN, Circuit Judges.

ORDER

1
Jerome E. Daniel appeals his judgment of conviction entered on his plea of guilty to conspiracy with intent to possess and distribute more than fifty (50) grams of cocaine and the use of a firearm during the commission of a drug trafficking offense, for which he received a sentence of one hundred and twenty-nine (129) months imprisonment.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his timely appeal, Daniel's counsel has filed a motion to withdraw his representation and a brief pursuant to  Anders v. California, 386 U.S. 738 (1967).   Daniel has not responded to the motion to withdraw.


3
Daniel argues that the district court improperly failed to depart below the mandatory minimum sentence imposed pursuant to 18 U.S.C. § 924(c)(1).   We conclude that this issue is not appealable.   See United States v. Dellinger, 986 F.2d 1042, 1043-44 (6th Cir.1993);   United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).   We have also carefully examined the record in this case including the transcripts of Daniel's plea and sentencing, and conclude that no reversible error is apparent from the record.


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.